NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JENNIE BUZIAK, and STATE FARM      )
MUTUAL AUTOMOBILE INSURANCE        )
COMPANY,                           )
                                   )
           Appellants,             )
                                   )
v.                                 )                  Case No. 2D17-4689
                                   )                           2D18-387
AMALIA DIAZ,                       )
                                   )                     CONSOLIDATED
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Sarah Lahlou-Amine, Charles W. Hall, and
DeeAnn J. McLemore of Banker Lopez
Gassler P.A., Tampa, for Appellants.

George A. Vaka, Nancy A. Lauten, and Kurt
Jairo Rosales of Vaka Law Group, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.